OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on *501December 18, 1963. The Justice of the Supreme Court to whom the issues were referred sustained two charges of professional misconduct, to wit, the respondent wrongfully obtained $2,500 from his client by means of overreaching in his attorney-client relationship and the respondent failed to co-operate with the petitioner Grievance Committee in its investigation of this matter. The reporting Justice found that while the respondent did not actively solicit money from his client, he did "manipulate the relationship which he had developed with this recently widowed woman, so that her offer of the amount of $2,500 was forthcoming. Certainly, had it not been for the attorney-client relationship which he had originally established, such a financial offer by her would not have been contemplated or consummated. The acceptance of money, under such circumstances by an attorney from a client, must be regarded as unprofessional conduct.”
It should be noted that the respondent has reached an agreement with his former client as to the manner of repayment of the money and, in fact, such repayment has already commenced.
After reviewing all of the evidence we are in full accord with the findings in the report that the respondent is guilty of the aforesaid misconduct. The petitioner’s motion to confirm the report is granted and the respondent’s cross motion is denied.
Under the circumstances herein, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Titone, Suozzi and Rabin, JJ., concur.